


 


 


AMENDMENT TO EMPLOYMENT AND
NON-SOLICITATION AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AND NON-SOLICITATION AGREEMENT (“Amendment”), dated
this 28th day of January, 2013, is entered into by and between DELTA APPAREL,
INC., a Georgia corporation (“Company”), and Steven E. Cochran, a Georgia
resident (“Executive”).
 
WHEREAS, Executive and the Company entered into an Employment and
Non-Solicitation Agreement, dated December 31, 2012 (“Agreement”), providing for
the terms of Executive's employment with the Company; and


WHEREAS, Executive and the Company desire to make certain amendments to the
Agreement in connection with Executive's promotion to the position of President
and Chief Operating Officer with the Company, including but not limited to
increasing Executive's base salary; and
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


1.    The second paragraph of Section 1 of the Agreement is hereby amended and
restated in its entirety as follows:
    
Executive's initial job title will be President and Chief Operating Officer of
the Company             and his duties     will be those as are designated by
the Chairman and Chief Executive Officer         of the Company.


2.    Section 2(a) of the Agreement is hereby amended and restated in its
entirety as follows:


(a) Base Salary. During the term of Executive's employment with the Company
pursuant to this Agreement, the Company shall pay to Executive as compensation
for his services a Base Salary of not less than $410,000 ("Base Salary").
Executive's Base Salary will be payable in arrears in accordance with the
Company's normal payroll procedures and will be reviewed annually and subject to
upward adjustment at the discretion of the Chairman and Chief Executive Officer,
which may require the approval of the Compensation Committee of the Company's
Board of Directors.
3.    Section 7 of the Agreement is hereby amended and restated in its entirety
as follows:


Non-Competition. Executive agrees that during the Term and for a period of
twelve months from the date of the termination of Executive's employment with
the Company pursuant to Sections 4(b), 4(c), 4(d), 4(e) or 6 herein or for any
other reason that results in the Executive being entitled to the benefits
described in Section 5 or Section 6, he will not, directly or indirectly,
compete with the Company by providing to any company that is in a “Competing
Business” services substantially similar to the services provided by Executive
at the time of termination.  Competing Business shall be defined as any business
that engages, in whole or




--------------------------------------------------------------------------------




in part, in the manufacturing or marketing of activewear apparel in the United
States of America (the “Restricted Territory”), and Executive's employment
function or affiliation is directly or indirectly in such business of activewear
apparel manufacturing or marketing.
Except as otherwise provided in this Amendment, the Agreement will continue as
provided therein for the remaining term of the Agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
DELTA APPAREL, INC.
 
/s/     Martha M. Watson
 
Name: Martha M. Watson
 
Title: Vice President and Chief Human Resources Officer






 
“Executive”
 
                        
/s/     Steven E. Cochran
 
Name: Steven E. Cochran
 
Title: President and Chief Operating Officer








